MANAGEMENT AGREEMENT




THIS AGREEMENT (the "Agreement") effective as of the fourteenth (14th) day of
October, 2014 (the “Effective Date”), entered into between Cannabis Science,
Inc. a Nevada Corporation, with its principal offices located at 6946 North
Academy Blvd Suite B #254, Colorado Springs, Colorado 80918 (the “Company” or
“CBIS”) and John Dalaly with mailing address 6463 Royal Pointe Drive, West
Bloomfield MI 48322  (the “Consultant”) in connection with the provision of the
Consultant’s services to the Company and Michigan Green Technologies, LLC, a
Michigan Limited Liability Company, 31355 W. 13 Mile Road, Farmington Hills, MI
48334 ("MGT"), an affiliate (and expected to become a subsidiary) of the
Company.




WHEREAS:




A.

The Company is, among other things, in the business of developing,
manufacturing, marketing and distributing legal cannabinoid products worldwide;




B.

The Company wishes to engage the services of the Consultant as an independent
contractor of the Company to serve as an officer, which may include serving as a
managing member, of MGT, using best efforts in the mission to further the
interests of the Company through the success of MGT; and




C.

The Company and the Consultant have agreed to enter into a consulting agreement
for their mutual benefit that supersedes any and all existing agreements between
the parties that conflict with this Agreement.




THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:




1.

ENGAGEMENT AS A CONSULTANT




1.1

The Company hereby continues to engage the Consultant as an independent
contractor of the Company, to undertake the duties and title of President of
MGT, which may include undertaking the duties and title of a managing member of
MGT, and agrees to exercise those powers on a best efforts basis on behalf of
MGT and the Company, (collectively the “Services”) and the Consultant accepts
such engagement on the terms and conditions set forth in this Agreement.




2.

TERM OF THIS AGREEMENT




2.1

The term of this Agreement shall begin as of the Effective Date and shall
continue for a period of ten (10) years, or until terminated earlier pursuant to
other relevant Sections herein (the “Term”).  The parties may to agree to
continue thereafter to extend the term of this Agreement by mutually agreed
terms and conditions.




3.

CONSULTANT SERVICES




3.1

The Consultant shall undertake and perform the duties and responsibilities
commonly associated with acting in the capacity of a Consultant of the Company
and President of MGT, defined more specifically above as the Services.






1

             



 

3.2

In providing the Services the Consultant shall:

 * comply with all applicable local, state, and federal statutes, laws and
   regulations;
 * not make any misrepresentation or omit to state any material fact which
   results in a misrepresentation regarding the business of the Company or that
   of MGT;
 * not disclose, release or publish any information regarding the Company or MGT
   without the prior written consent of the Company; and
 * not employ any person in any capacity, or contract for the purchase or rental
   of any service, article or material, nor make any commitment, agreement or
   obligation whereby the Company or MGT shall be required to pay any monies or
   other consideration without the Company's prior written consent.

4.

COMPENSATION




4.1

Compensation in Shares.  As consideration for the provision of the Services for
the Term, the Company shall compensate and issue to the Consultant five million
(5,000,000) S-8 shares and fifteen million (15,000,000) Rule 144 shares of the
Company (the "Compensation").  It is expected that the S-8 shares be issued
fully paid and non-assessable as soon as possible following execution of this
and all related agreements.  It is expected that the Rule 144 shares shall be
issued in two certificates:  seven million five hundred thousand (7,500,000)
Rule 144 shares to be issued fully paid and non-assessable as soon as possible
following execution of this and all related agreements and seven million five
hundred thousand (7,500,000) Rule 144 shares to be issued fully paid and
non-assessable on or about August 1, 2015.

 

4.2

Bonus Shares.  The Company may at its sole discretion issue performance-based
shares to the Consultant during the term of the Agreement


5.

DEBTS AND EXPENSES




5.1

The parties agree that the Compensation hereunder shall be inclusive of any and
all fees or expenses incurred by the Consultant on the Consultant’s own behalf
pursuant to this Agreement including but not limited to the costs of rendering
the Services. Notwithstanding the foregoing, MGT shall reimburse the Consultant
for any reasonable and bona fide expenses incurred by the Consultant on behalf
of MGT in connection with the provision of the Services provided that the
Consultant submits to MGT an itemized written account of such expenses and
corresponding receipts of purchase in a form acceptable to MGT within twenty
(20) days after the Consultant incurs such expenses.




6.

CONFIDENTIALITY




6.1

The Consultant shall not disclose to any third party without the prior consent
of the Company or MGT any financial or business information concerning the
business, affairs, plans and programs of the Company or MGT, their Directors,
officers, managers, shareholders, employees, or Consultants (the "Confidential
Information").  The Consultant shall not be bound by the foregoing limitation in
the event (i) the Confidential Information is otherwise disseminated and becomes
public information or (ii) the Consultant is required to disclose the
Confidential Informational pursuant to a subpoena or other judicial order.  As a
material inducement to the Company entering into this Agreement, the Consultant
shall, at the Company’s request, execute the Company's standard confidentiality,
non-disclosure and non-circumvention agreement.




7.

GRANTS OF RIGHTS AND INSURANCE




7.1

 The Consultant agrees that the results and proceeds of the Services under this
Agreement, although not created in an employment relationship, shall, for the
purpose of copyright only, be deemed a work made in the course of employment
under the Canadian law or a work-made-for-hire under the United States law and
all other comparable international intellectual property laws and conventions.
 All intellectual property rights and any other rights (including, without
limitation, all copyright) which the Consultant may have in and to any work,
materials, or other results and proceeds of the Services hereunder shall vest
irrevocably and exclusively with MGT are otherwise hereby be assigned to MGT as
and when created.  The Consultant hereby waives any moral rights of authors or
similar rights the Consultant may have in or to the results and proceeds of the
Services hereunder.




7.2

The Company or MGT shall have the right to apply for and take out, at the
Company's or MGT's expense, life, health, accident, or other insurance covering
the Consultant, in any amount the Company or MGT deems necessary to protect the
Company's or MGT's interest hereunder.  The Consultant shall not have any right,
title or interest in or to such insurance.

2

             




8.  

REPRESENTATIONS AND WARRANTIES




8.1

The Consultant represents, warrants and covenants to the Company and MGT as
follows:




(a)

the Consultant is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of the Company or MGT hereunder;




(b)

the Consultant is not under any physical or mental disability that would hinder
the performance of his/her duties under this Agreement;




9.  

INDEMNIFICATION




9.1

the Consultant shall indemnify and hold harmless the Company, its partners,
financiers, parent, affiliated and related companies, including MGT, and all of
their respective individual shareholders, directors, officers, employees,
managers, licensees and assigns from and against any claims, actions, losses and
expenses (including legal expenses) occasioned by any breach by the Consultant
of any representations and warranties contained in, or by any breach of any
other provision of, this Agreement by the Consultant.




9.2

the Company and MGT shall indemnify and hold harmless the Consultant, its
partners, financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Company or MGT of any
representations and warranties contained in, or by any breach of any other
provision of, this Agreement by the Company or MGT.




10.

 NO OBLIGATION TO PROCEED  




10.1

Nothing herein contained shall in any way obligate the Company or MGT to use the
Services hereunder or to exploit the results and proceeds of the Services
hereunder.




11.

MUTUAL RIGHT OF TERMINATION  




11.1

The Parties may terminate this Agreement by mutual written consent at any time.




12.

COMPANY/MGT DEFAULT/BREACH/CURE




12.1

No act or omission of the Company or MGT hereunder shall constitute an event of
default or material breach of this Agreement unless the Consultant shall first
notify the Company and MGT in writing setting forth such alleged breach or
default and the Company or MGT shall cure said alleged breach or default within
10 days after receipt of such notice (or commence said cure within said ten (10)
days if the matter cannot be cured in ten (10) days, and shall diligently
continue to complete said cure within sixty (60) days).




13.

COMPANY'S AND MGT'S REMEDIES  




13.1

The services to be rendered by the Consultant hereunder and the rights and
privileges herein granted to the Company and/or MGT are of a special, unique,
unusual, extraordinary and intellectual character which gives them a peculiar
value, the loss of which cannot be reasonably or adequately compensated in
damages in an action at law, it being understood and agreed that a breach by the
Consultant of any of the provisions of this Agreement shall cause the Company
and/or MGT irreparable injury and damages.  The Consultant expressly agrees that
the Company and/or MGT shall be entitled to seek injunctive and/or other
equitable relief to prevent a breach hereof the Consultant.  Resort to such
equitable relief, however, shall not be construed as a waiver of any other
rights or remedies which the Company and/or MGT may have in the premises for
damages or otherwise.




14.

INDEPENDENT CONTRACTORS  




14.1

Nothing herein shall be construed as creating a partnership, joint venture, or
master-servant relationship between the parties for any purpose whatsoever.
 Except as may be expressly provided herein, neither party may be held
responsible for the acts either of omission or commission of the other party,
and neither party is authorized, or has the power, to obligate or bind the other
party by contract, agreement, warranty, representation or otherwise in any
manner.  It is expressly understood that the relationship between the parties is
one of independent contractors.

3

             

15.

MISCELLANEOUS PROVISIONS




(a)

Time.  Time is of the essence of this Agreement.




(b)

Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.




(c)

Titles and Captions.  All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.




(d)

Further Action.  The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.




(e)

Savings Clause.  If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.




(f)

Assignment.  The Company may assign this Agreement, in whole or in part, at any
time to any party, as the Company shall determine in its sole discretion;
pro­vided that, no such assignment shall relieve the Company of its obligations
hereunder unless consented to by the Consultant in writing.  




(g)

Notices.  All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten days written notice, to the other party.




(h)

Entire Agreement.  This Agreement contains the entire understanding and
agreement among the parties.  There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto.  This
Agreement may be amended only in writing, signed by all parties.  




(i)

Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.




(j)

Counterparts.  This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.  In the event that the document is signed by one
party and faxed or otherwise transmitted electronically to another the parties
agree that a faxed or electronic signature shall be binding upon the parties to
this Agreement as though the signature was an original.




(k)

Successors.  The provisions of this Agreement shall be binding upon all parties,
their successors and permitted assigns.




(l)

Counsel.  The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.




(m)

Governing Law. This Agreement will be governed by, and will be construed in
accordance with, the laws of the State of Nevada, without regard to its conflict
of law rules.



[Signature Page Follows]








4

             



 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.




CANNABIS SCIENCE, INC.




Per: /s/ Dorothy H. Bray

___________________________________________

Dorothy H. Bray, Ph.D.

Director, President, & Chief Executive Officer




Per: /s/ Chad S. Johnson


___________________________________________

Chad S. Johnson, Esq.

Director, Chief Operating Officer & General Counsel













CONSULTANT:




Per: /s/ John Dalaly

__________________________________

John Dalaly











 

 

5

             





